2022 WI 20

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP1996-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Scott D. Fisher, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Scott D. Fisher,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST FISHER

OPINION FILED:         April 19, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                       2022 WI 20
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.     2021AP1996-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Scott D. Fisher, Attorney at Law:


Office of Lawyer Regulation,
                                                                    FILED
            Complainant,                                       APR 19, 2022

      v.                                                          Sheila T. Reiff
                                                               Clerk of Supreme Court

Scott D. Fisher,

            Respondent.




      ATTORNEY       disciplinary     proceeding.       Attorney's         license

suspended.



      ¶1    PER CURIAM.      The Office of Lawyer Regulation (OLR)

and Attorney Scott D. Fisher have filed a stipulation pursuant

to Supreme Court Rule (SCR) 22.12 that Attorney Fisher's license

to practice law in Wisconsin should be suspended for one year,

as discipline reciprocal to that imposed by the Supreme Court of

Iowa.      After reviewing the matter, we approve the stipulation

and   impose   the    stipulated    reciprocal    discipline.          Given     the
comprehensive stipulation, which avoided the need to litigate
                                                                    No.     2021AP1996-D



this matter and to appoint a referee, we impose no costs in this

proceeding.

    ¶2        Attorney    Fisher     was       admitted    to   practice        law     in

Wisconsin in 2005.            His Wisconsin law license is currently in

good standing, but inactive.           He was admitted to practice law in

Iowa in 2007.

    ¶3        The OLR filed a complaint in this matter on November

17, 2021.       The complaint alleged two counts of professional

misconduct:      (1) that by virtue of an October 15, 2021, one-year

suspension of Attorney Fisher's Iowa law license by the Supreme

Court    of    Iowa,     Attorney    Fisher       was     subject     to    reciprocal

discipline in this state, pursuant to SCR 22.22(3), and (2) that

Attorney Fisher failed to notify the OLR of the Iowa suspension

within the required time, in violation of SCR 22.22(1).

    ¶4        On February 3, 2022, the OLR and Attorney Fisher filed

a stipulation in which Attorney Fisher stipulated to the two

counts   set    forth    in    the   OLR's     complaint.       The       OLR   filed   a

memorandum in support of the stipulation.
    ¶5        The parties assert that the stipulation was not the

result of plea bargaining.            In the stipulation, Attorney Fisher

states   that    he    does    not   contest      the   factual     assertions        and

misconduct charges alleged by the OLR, nor does he contest the

discipline requested by the OLR, namely a one-year suspension of

his license to practice law in Wisconsin.                  He represents that he

fully understands the allegations of misconduct alleged by the

OLR; that he understands the ramifications of the stipulated
level of discipline; that he understands his right to contest
                                           2
                                                                              No.     2021AP1996-D



the allegations of misconduct and his right to consult counsel

regarding         those    allegations;          and       that   he   entered         into    the

stipulation knowingly and voluntarily.

       ¶6     In reciprocal discipline matters, SCR 22.22 mandates

that this court impose discipline identical to that imposed by

the other jurisdiction, unless one or more of three exceptions

apply.      Attorney Fisher does not claim that any exception in SCR

22.22(3) applies to this matter.

       ¶7     The misconduct that resulted in the Supreme Court of

Iowa   suspending          Attorney       Fisher's          law   license       involved       six

separate client matters as well as an allegation that Attorney

Fisher      violated       the    Iowa    Rules       of    Professional        Conduct       with

respect      to    the     handling      of     his    client     trust        account.       The

misconduct         alleged        in     the        Iowa     Supreme          Court       Attorney

Disciplinary        Board's       67     page    second       substituted           and   amended

complaint          against         Attorney           Fisher       included            revealing

confidential        information          of     former      clients      on    the     internet;

false statements; frivolous filings; improperly withdrawing from
a case; conduct prejudicial to justice; and failing to cooperate

with the Iowa Supreme Court Attorney Disciplinary Board.

       ¶8     In     the        parties'       stipulation         and        the     supporting

memorandum         filed    by    the     OLR,       the    parties      acknowledge          that

Attorney      Fisher       is    subject       to     the    imposition        of     reciprocal

discipline in this state by virtue of the one-year suspension

imposed in Iowa.            The OLR asks this court to impose a one-year

suspension of Attorney Fisher's Wisconsin law license as the
appropriate reciprocal discipline.
                                                 3
                                                                      No.    2021AP1996-D



     ¶9     Upon review of this matter, we accept the stipulation

and impose a one-year suspension of Attorney Fisher's license to

practice    law     in    Wisconsin,     as       discipline    reciprocal     to    that

imposed by the Supreme Court of Iowa.                       Because this matter has

been resolved by means of a stipulation without the appointment

of   a    referee        and   because   the       OLR    has   not      requested    the

imposition of costs, we do not impose any costs upon Attorney

Fisher.

     ¶10    IT IS ORDERED that the license of Scott D. Fisher to

practice law in Wisconsin is suspended for one year, effective

the date of this order.

     ¶11    IT    IS      FURTHER    ORDERED       that     Scott   D.    Fisher     shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

     ¶12    IT      IS     FURTHER    ORDERED        that     compliance     with     all

conditions of this order is required for reinstatement.                                See

SCR 22.28(3).




                                              4
    No.   2021AP1996-D




1